DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al, U.S. Publication No. 2021/0201018 in view of Chen et al, U.S. Patent No. 10,262,236.
claim 1, Patel teaches a computer vision system for text classification comprising: 

a memory; and a processor in communication with the memory, the processor (see Patel paragraph [0107]): 

detecting a plurality of text regions in an image (see Figure 3A, document preprocessor 304 and paragraphs [0032] and [0034]), 

generating a bounding box for each detected text region (see Figure 3A, bounding boxes 310 output from geometric image dissector 308 and paragraph [0032]), 

recognizing text present within each bounding box (see Figure 3A, text extractor 312 and paragraph [0041]), 

classifying the recognized text based on at least one extracted feature of each bounding box (see Figure 3A, neighbor value detector 320 and paragraph [0055]. This allows for text from other bounding boxes based on their extracted location to possibly be used as a key or value) and the recognized text present within each bounding box (see Figure 3A, in-box value detector 324 and paragraph [0052]) according to a plurality of predefined tags (see paragraph [0005] referring to a set of labels of an extraction profile), and 
(see Figure 3A, label-label value pair 322 and paragraphs [0053] and [0056]).

Patel does not expressively teach wherein the OCR engine is a neural network.

However, Chen in a similar invention in the same field of endeavor teaches a system (see Chen Figure 3) comprising an OCR engine for recognizing text (see column 3, lines 29-33) as taught in Patel wherein 

the OCR engine is a neural network (see column 3, lines 29-33). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the OCR engine of Patel with that of Chen to yield the predictable results of successfully recognizing the text. 

Method claim 8 recites similar limitations as claim 1, and is rejected under similar rationale. 

Claim 15 recites a non-transitory computer readable medium having instructions stored thereon for text classification by a computer vision system which, when executed by a processor, causes the processor to carry out the steps of method (see Patel paragraph [0007]). 

Regarding claim 3, Patel in view of Chen teaches all the limitations of claim 1, and further teaches wherein the neural network is a convolutional recurrent neural network (see Chen column 3, lines 29-33).

Claims 10 and 17 recites similar limitations as claim 3, and are rejected under similar rationale. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al, U.S. Publication No. 2021/0201018 in view of Chen et al, U.S. Patent No. 10,262,236 and Zhou et al, “EAST: An Efficient and Accurate Scene Text Detector” (published in 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), pages 2642-2651, July 2017).

Regarding claim 2, Patel in view of Chen teaches all the limitations of claim 1, but does not expressively teach wherein the processor detects the plurality of text regions in the image by applying an Efficient and Accurate Scene Text Detector (EAST) model to the image.

(see Zhou section 2, final paragraph) for detecting a plurality of text regions in an image (see Abstract) as taught in Patel in view of Chen wherein 

the system detects the plurality of text regions in the image by applying an Efficient and Accurate Scene Text Detector (EAST) model to the image (see Figure 3 and caption).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the method of detecting text taught in Patel in view of Chen with that of Zhou to yield the predictable results of successfully detecting the text. 

Claims 9 and 16 recites similar limitations as claim 2, and are rejected under similar rationale. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al, U.S. Publication No. 2021/0201018 in view of Chen et al, U.S. Patent No. 10,262,236; Zheng et al, “Conditional Random Fields as Recurrent Neural Networks” (published in 2015 IEEE International Conference on Computer Vision (ICCV), pages 1529-1537, December 2015); and Zhang et al, “Multiresolution Graph Attention Networks for Relevance Matching” (published in CIKM '18: Proceedings of the 27th ACM International Conference on Information and Knowledge Management, pages 933-942, October 2018).

Regarding claim 4, Patel in view of Chen teaches all the limitations of claim 1, but does not expressively teach wherein the processor classifies the recognized text by utilizing a modified conditional random fields machine learning system implemented as a recurrent neural network and a modified graph attention network.

However, Zheng in a similar invention in the same field of endeavor teaches a system (see Zheng section 1, first paragraph referring to computer vision, which implies a computer is present) configured to classify recognized areas of an image (see section 1, paragraph 6) as taught Patel in view of Chen wherein 

the processor classifies the recognized areas of the image utilizing a modified conditional random fields machine learning system implemented as a recurrent neural network (see Zheng Abstract). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a modified conditional random fields machine learning system implemented as a recurrent neural network as taught in Zheng with the system for classifying recognized text (see Zheng Abstract). 

Patel in view of Chen and Zheng does not expressively teach wherein the processor classifies the recognized text by utilizing a modified graph attention network.

However, Zhang in a similar invention in the same field of endeavor teaches a system (see Zhang Figure 2) for classifying recognized text in an image (see section 5.3, paragraph 2) as taught in Patel in view of Chen and Zheng wherein 

the system classifies the recognized text by utilizing a modified graph attention network (see Abstract, paragraph 2).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a modified graph attention network to match text as taught in Zhang with the system identifying labels from recognized text as taught in Patel in view of Chen and Zheng, the motivation being to quickly identify labels in each bounding box through using such a network. 

Claims 11 and 18 recites similar limitations as claim 4, and are rejected under similar rationale. 
s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al, U.S. Publication No. 2021/0201018 in view of Chen et al, U.S. Patent No. 10,262,236 and Zhou et al, U.S. Patent No. 5,892,843 (hereafter referred to as Zhou2).

Regarding claim 7, Patel in view of Chen teaches all the limitations of claim 1, but does not expressively teach wherein the processor generates a graph having an adjacency list by applying a k-nearest neighbors algorithm based on a Euclidean distance between center positions of each bounding box.

However, Zhou2 in a similar invention in the same field of endeavor teaches a system comprising a processor (see Zhou2 Figure 1 and column 3, lines 65-67) for generating a bounding box around text (see column 2, lines 65-67 and column 3, lines 1-2) as taught in Patel in view of Chen wherein 

the processor generates a graph having an adjacency list by applying a nearest neighbors algorithm (see column 8, lines 2-5) based on a Euclidean distance between center positions of each bounding box (see column 8, lines 11-16).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a nearest neighbor algorithm for bounding boxes of text as taught in Zhou2 with the system taught in Patel in view of Chen, the motivation being to merge bounding boxes that represent the same string or line of text, thereby ensuring erroneous labels and values are not found.

Patel in view of Chen and Zhou2 does not expressively teach that the nearest neighbor algorithm is a k-nearest neighbor algorithm. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the nearest neighbor algorithm taught in Patel in view of Chen and Zhou2 with a k-nearest neighbor algorithm as claimed, to yield the predictable results of having a finite number of nearest neighbors in the system. 

Method claim 14 recites similar limitations as claim 7, and is rejected under similar rationale. 

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637